MEMORANDUM OPINION
                                          No. 04-11-00027-CR

                                      IN RE Jose A. CORDOVA

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 26, 2011

PETITION FOR WRIT OF PROHIBITION DENIED

           On January 10, 2011, relator filed a petition for writ of prohibition. The court has

considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of prohibition is DENIED. See TEX. R. APP. P. 52.8(a).

                                                                   PER CURIAM

DO NOT PUBLISH




1
  This proceeding arises out of Cause No. 2005-CR-5739, styled State of Texas v. Jose A. Cordova, in the 187th
Judicial District Court, Bexar County, Texas, the Honorable Raymond Angelini presiding.